DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 8/10/21.

Response to Amendment
 	Examiner acknowledges canceled claims 2-3 and 11-12.  Examiner acknowledges that the independent claims are amended to incorporate allowable subject matter.  Independent claim 1 is amended to include the recitations of allowable claim 3, as well as dependent claim 2. Independent claim 10 is amended to include the recitation of allowable claim 12 as well as dependent claim 11, and independent claim 17 is amended to include similar recitations as the amended claim 10.  Prior art was not found for the now pending claims.  Thus, the application is in condition for allowance.

Allowable Subject Matter
Claims 1, 4-10 and 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
September 7, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664